Case 1:19-cv-24851-EGT Document 15 Entered on FLSD Docket 03/18/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                               Case No.: 19-cv-24851-Williams/Torres

  AMADO ALBERTO VALE,

          Plaintiff,

  vs.

  USA SHEET METAL INC,
  a Florida Profit Corporation,
  and CARLOS E ROSA, individually,

        Defendants.
  _________________________________/

                  JOINT MOTION FOR APPROVAL OF PARTIES’
            SETTLEMENT AGREEMENT AND DISMISSAL WITH PREJUDICE

          Plaintiff, AMADO ALBERTO VALE, and Defendants, USA SHEET METAL INC and

  CARLOS E ROSA, (collective referred to as “the Parties”), by and through their undersigned

  Counsel, file this Joint Motion for Approval of Parties’ Settlement Agreement, and Dismissal with

  Prejudice and respectfully state as follows:

          Plaintiff, Amado Alberto Vale, filed this lawsuit against Defendants USA Sheet Metal, Inc.

  and Carlos E. Rosa, to recover unpaid overtime wages pursuant to the Fair Labor Standards Act

  (“FLSA”), 29 U.S.C. §201, et. seq. Plaintiff also asserted a claim for retaliation pursuant to the

  FLSA.

          To ensure that the employer is relieved of liability, a compromise of an FLSA claim must

  either be supervised by the Secretary of Labor or must be approved by the District Court. Lynn’s

  Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. Ga. 1982). To approve the settlement,

  the court should determine that the compromise is a fair and reasonable resolution of a bona fide
Case 1:19-cv-24851-EGT Document 15 Entered on FLSD Docket 03/18/2020 Page 2 of 3




  dispute over FLSA provisions. Id. at 1354. If the settlement terms meet the above-listed criteria,

  the Court should approve the settlement. Id.; see also Sneed v. Sneed’s Shipbuilding, Inc., 545 F.2d

  537, 539 (5th Cir. 1977).

         The Parties in this case exchanged information in the form of time and pay records. The

  corporate Defendant disputed the hours Plaintiff claimed that he worked. Carlos Rosa, the

  individually named Defendant, disputed that he was an “employer” as defined by the Fair Labor

  Standards Act. Defendant USA Sheet Metal vehemently denied Plaintiff’s retaliation claim. After

  their exchange of information and at the court-ordered settlement conference conducted by Judge

  Torres on March 5, 2020, the Parties resolved their claims.

         The Parties stipulate that the settlement represents a fair, reasonable, good fath and arms-

  length compromise of Plaintiff’s claims. The settlement reached by the Parties avoids the risks

  and additional expenses associated with ongoing litigation, including depositions, pre-trial

  motions, jury trial and any post trial matter. Undersigned counsel have zealously represented their

  clients’ respective interests and have negotiated a settlement that is acceptable to Plaintiff and

  Defendants.

         Because of the material issues in dispute, the settlement reached by the Parties is a fair and

  reasonable compromise of disputed claims (and defenses) and should be approved by this Court.

  The Parties have submitted the settlement agreement via e-mail submission to the Court for an in

  camera review.

         Moreover, Plaintiff was represented by counsel in an adversarial proceeding. See, Martin

  v. Spring Break ’83 Prods., LLC, 2012 U.S. App. LEXIS 15285 (5th Cir. July 24, 2012)(Lynn’s

  Food Stores, Inc. fairness concerns not implicated regarding settlement that occurred within the

  context of a lawsuit where a plaintiff-employee is represented by counsel). See also, Moreno v.




                                                  2
Case 1:19-cv-24851-EGT Document 15 Entered on FLSD Docket 03/18/2020 Page 3 of 3




  Ferretti Group of America, LLC et al., 10-24507-CIV-Turnoff, [DE 87], (S.D. Fla. 11/7/12) and

  Torres v. Villa Serena, 12-20698-CIV-Lenard, [DE 41], (S.D. Fla. 11/16/12), both citing, Martin

  v. Spring Break ’83 Prods., supra.

         The Parties request that the Court approve the Settlement Agreement and dismiss this case.

         WHEREFORE, the Parties respectfully request that the Court enter an Order: (1) approving

  the terms of the settlement agreement abd (2) dismissing this action with prejudice against

  Defendants.

         Respectfully submitted this 18th day of March 2020.




    By: __s/Jason S. Remer______                     By: ___s/Ena T. Diaz____
    Jason S. Remer                                   Ena T. Diaz
    Florida Bar No. 0165580                          Florida Bar No. 0090999
    jremer@rgpattorneys.com                          Ena T. Diaz, P.A.
    Elizabeth Carlin                                 Attorney for Defendants
    Florida Bar No. 753521                           999 Ponce De Leon Blvd., #720
    ecarlin@rgpattorneys.com                         Coral Gables, FL 33134
    Remer & Georges-Pierre, PLLC                     Ph. 305-377-8828
    Attorneys for Plaintiff                          Fax 305-356-1311
    44 West Flagler Street, Suite 2200               ediaz@enadiazlaw.com
    Miami, FL 33130
    Telephone (305) 416-5000
    Facsimile (305) 416-5005




                                                 3
